Fourth Court of Appeals
                              San Antonio, Texas
                                   October 6, 2020

                                 No. 04-20-00283-CR

                             IN RE Eduardo A. TREVINO

                            Original Mandamus Proceeding

                                    ORDER

     Relator's pro se Motion to Reconsider the Court's "Order" of September 9, 2020 is
DENIED.

      It is so ORDERED on October 6, 2020.

                                                      PER CURIAM


      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court